Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Muriel Liberto on 12 October 2021.
The application has been amended as follows: 
In claim 8, after “method of claim”, “Error! Reference source not found.” has been deleted and “1” has been inserted therefor.
In claim 13, after “method of claim”, “Error! Reference source not found.” has been deleted and “1” has been inserted therefor.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. Regarding 35 U.S.C. 101 and claims 1, 8 and 13, as set forth in the prior Office action of 24 August 2020, these claims recite the additional step and/or element of determining the expression level of the single gene of SERPINA1 by contacting nucleic acids in the sample from the breast cancer patient with a labeled nucleic acid probe comprising SEQ ID NO: 3 or 4. While two references in the prior art disclose nucleic acids consisting of SEQ ID NO: 3 and 4, this disclosure is not indicative that 
Regarding new claim 58, this claim requires administering an effective amount of an anti-ER therapy or an anti-HER2 therapy to the breast cancer patient determined to have an elevated level of SERPINA1 as compared to a standard control, to thereby treat breast cancer. The administering step is considered to integrate the recited judicial exception of a law of nature by providing a practical application of the judicial exception. This finding is consistent with MPEP 2106 “Patent Subject Matter Eligibility.”
B.  The closest prior art of Kao et al (PGPUB 2011/0217297) teaches a method for detecting the gene expression level of the SERPINA1 gene in a breast cancer patient comprising obtaining a biological sample from the breast cancer patient and determining the level of expression of SERPINA1 in the sample (see, e.g., para [0007], [0104], [0120] and [0135], and Table 6). Kao teaches that SERPINA1 is expressed at higher levels in subtype V (ER+) breast cancer patients (para [0104] and Table 6). Kao teaches methods of classifying a breast cancer patient as one of subtype I- VI based on their expression profile (para [0099] and claim 37). For instance, it is disclosed that breast cancer patients are classified as subtype V based on the expression level of 
Kao states:
“[0104] A "molecular subtype V breast cancer" refers to a breast cancer that is characterized by differential expression of the genes listed in Table 6 in a breast cancer sample relative to a normal sample (e.g., a non-cancerous control sample). Molecular subtype V breast cancers typically express high levels of estrogen receptor (ESR1) and many breast cancers of this subtype can be managed effectively with anti-estrogen hormonal therapy, without adjuvant chemotherapy, if the disease is at early stage (T<or =2; and positive node number<or =3). Molecular subtype V breast cancers typically have low risk of distant metastasis and a good survival prognosis.”

Kao also teaches that following the classification of a patient's cancer based on gene expression levels, prognosing the subject having cancer, including determining the prognosis of the survival of the subject (e.g., claim 48). It is stated that:
“[0129]... molecular subtype V breast cancer is associated with a low risk for distant metastasis and more favorable survival prospects. Accordingly, a prognosis fora subject with a breast cancer can be determined by classifying the breast cancer according to one of the molecular subtypes described herein. In particular embodiments, the breast cancer in the subject is classified by any of the methods provided by the invention and the prognosis is based on the classification of the breast cancer, wherein the prognosis is for one or more clinical indicators selected from metastasis risk, T stage, TNM stage, metastasis-free survival, and overall survival.”

Thus, Kao teaches a method for determining the expression level of SERPINA1 in a ER+ breast cancer patient comprising obtaining a biological sample from a breast cancer patient; determining the expression level of genes in the biological sample, including the SERPINA1 gene; based on the determined gene expression levels, including an increase in the expression level of SERPINA1, classifying the breast cancer patient as subtype V, and based on the classification of the breast cancer patient as subtype V, predicting a favorable survival of the breast cancer patient.

Accordingly, Kao does not teach classifying the breast cancer patient as subtype IV breast cancer or subtype V breast cancer based on the expression level of the single gene of SERPINA1. 

Accordingly, the closest prior art of Kao does not teach or suggest methods in which an elevated level of the single gene of SERPINA1 is used to determine that an ER+/HER2+ breast cancer patient has a good prognosis or that a decrease in expression of the single gene of SERPINA1 is used to determine that the patient has a poor prognosis, as is required by claims 1, 8 and 13, or that an ER+/HER2+ breast cancer patient should be administered an anti-ER or an anti-HER2 therapy based on the detection of an elevated level of expression of the single gene of SERPINA1, as is required by claim 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634